Citation Nr: 0917814	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected anxiety disorder, not otherwise specified, 
(subthreshold PTSD), moderate dysthymic disorder.



REPRESENTATION

Appellant represented by:	Sean A. Raven, Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran served honorably on active duty from July 1968 to 
July 1970, including service in combat in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The Board denied the appellant's claim in a decision dated in 
February 2008.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in March 2009, the Court granted 
a joint motion by the appellant and VA General Counsel, which 
was incorporated by reference, to vacate the Board's decision 
and remand the case for readjudication in accordance with the 
joint motion.  In the joint motion, the parties agreed that 
the Board erred because it failed to adequately account for 
some of the potentially relevant evidence of record, 
specifically, the Veteran's and the Veteran's spouse's lay 
statements.  Accordingly, the Board will readjudicate the 
issue, taking into account the lay statements of the Veteran 
and his spouse in detail.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Following the Court's remand, in April 2009, the 
Veteran's counsel submitted additional argument.  Since 
consideration of this evidence by the RO has been waived, a 
remand is not necessary.  

In the appellant's undated brief before the Court, and again 
in the argument received in April 2009, it has been argued 
that a remand of this case to the agency of original 
jurisdiction (AOJ) is warranted in order to afford the 
Veteran with another psychological examination because an 
October 2004 examination is too remote to be of probative 
value, and because a March 2006 VA examination report is 
"inadequately descriptive for rating purposes."  No 
explanation has been given as to why the March 2006 VA 
examination report is considered to be inadequately 
descriptive for rating purposes.  This argument will be 
addressed in detail below.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized that issue as 
set forth on the title page.  


FINDINGS OF FACT

The Veteran's anxiety disorder is evidenced by neat 
appearance; pleasant, oriented, alert, and cooperative 
demeanor, except when dealing with persons in authority; 
affect characterized by some anxiety; speech that is normal; 
reasonably good sleep interrupted by nightmares perhaps once 
a month; a history of anxiety and verbal aggressiveness; a 
long employment history; with relatively little change since 
first examined in October 2004; and no history of any related 
treatment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected anxiety disorder, not otherwise 
specified, (subthreshold PTSD), moderate dysthymic disorder, 
have not been met for any period of the appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9413 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, three months before the case was adjudicated 
by the RO.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

The Board notes that the initial notification did not include 
the criteria for assigning disability ratings or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Dingess, supra at 
490.  In any event, the Veteran was subsequently notified of 
the criteria for assigning disability ratings and for award 
of an effective date; a remand for such notification 
therefore is not required.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).
 
Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claim.  

As noted in the Introduction, it has been suggested that a 
remand of this case is warranted in order to afford the 
Veteran with another psychological examination because an 
October 2004 examination is too remote to be of probative 
value, and because a March 2006 VA examination report is 
"inadequately descriptive for rating purposes."  The Board 
does not agree, and will therefore not remand for another 
examination.  First, while the results of the October 2004 
exam are, indeed, remote, they are nonetheless relevant to 
the instant claim.  This is so because the Board must 
evaluate the Veteran's disability for the entire period of 
his claim in order to assess whether a staged rating is 
warranted in accordance with Fenderson, supra.   

It has been advanced, without explanation, that the March 
2006 VA examination report is "inadequately descriptive for 
rating purposes."  The Board does not agree.  The use of the 
phrase "such as" in rating criteria used to evaluated the 
Veteran's anxiety disorder demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive, all-inclusive list, but rather are to serve only 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Put into the present 
context, an examiner is not required to address each of the 
specific symptoms listed in the rating criteria in order to 
be "adequately descriptive for rating purposes."  

Also, the Board notes that neither the Veteran nor his 
attorney has suggested that the Veteran's anxiety disorder 
has worsened since he was last examined in March 2006.  See 
Palczewski v. Nicholson, 21 Vet. App 174, 180-82 (2007) 
(suggesting that evidence or allegation of worsening of a 
disability since a previous examination would warrant an 
additional VA examination).  Since the Board finds that there 
is sufficient competent evidence on file on which to make a 
decision, a remand for another examination is not required.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

VA has no duty to inform or assist that was unmet. 

II.  Background

The Veteran has submitted private medical records showing 
treatment between 1992 and 1999.  Those notes indicate a 
history of anxiety and minor depression with some features of 
obsessive/compulsive disorder, and that he was begun on Paxil 
in June 1997.  Other than taking Paxil, the record contains 
no evidence of any therapy related to his anxiety disorder.  

As noted, the Veteran was afforded two VA examinations in the 
course of his claim.  At the October 2004 VA examination, the 
veteran reported that he does not develop real closeness, but 
otherwise does not really have social problems.  He had three 
prior marriages.  He explained that he had a good 
relationship with is first wife, but that he was using 
alcohol quite a bit, and that she objected to this.  He 
reported that he had two children with his first wife.  He 
described his second marriage as "good for awhile" until 
they drifted apart.  He indicated that he went through a 
period of depression where he was increasingly irritable with 
her.  He also noted that his second wife had an affair and 
then left suddenly, taking their two young children.  His 
third marriage lasted for two years.  He described a good 
relationship with his current spouse of four years, with good 
communication, as well as very close relationships with his 
adult children.  He described not liking crowds, but denied 
clear social anxiety symptoms.  He reported that he has one 
really close friend who lives in Texas, and that he had lost 
another close friend to cancer the previous summer.  His 
activities included running three to four days a week and 
running marathons, fishing, and building fishing rods.  

The veteran indicated that he had previously lost a job 
because he fought with a customer and used profanities, and 
that he was currently employed at a transportation company, 
where he had been reprimanded and referred for an anger 
management course.  He had also been laid off several times.  
He denied any current substance abuse.  He described his mood 
as frustrated and stated that he felt a little irritable and 
that he had felt down for the past five or six years; 
however, he denied feelings of hopelessness or helplessness.  
The veteran reported decreased appetite, as well as decreased 
motivation and decreased pleasure in some things.  He 
indicated that his attention, concentration, and sleep were 
not good, and that he tended to worry.  Self-esteem was 
reported as variable.  

He reported periods of racing heart and shortness of breath, 
which would occur when he awoke suddenly.  The Veteran 
reported that these episodes occurred rarely and in patterns, 
with one or two happening in a week, but with a year 
sometimes separating episodes.  The veteran related that he 
had difficulty managing anger and that he reacts quickly.  
Further, he indicated having moderate hypervigilance and 
strong startle response.  He denied any auditory or visual 
hallucinations, delusional beliefs, frank paranoid ideation, 
re-experiencing traumatic event, or avoidance symptoms.  

Examination revealed that the veteran was well-groomed and 
oriented to person, place, and time.  The examiner also noted 
that he appeared tense and somewhat over controlled.  Recent 
and remote memory appeared very good.  Speech was within 
normal limits of rate, intonation, and volume.  Thought 
processes were linear.  Insight and judgment appeared good.  
Affect was generally euthymic, with the veteran becoming 
tearful when discussing Vietnam.  The examiner reported that 
the veteran's hyperarousal symptoms, to include disrupted 
sleep, irritability, hypervigilance, and exaggerated startle 
response, were at least in the moderate range, and that they 
had a moderate impact on relational and occupational 
functioning.  He also indicated that the veteran's 
irritability and difficulties managing his anger have 
negatively impacted work and personal relationships.  
However, the examiner noted that while the veteran is 
experiencing some emotional difficulties, he generally 
functions adequately in many areas of his life.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was anxiety disorder not 
otherwise specified (NOS) (Subthreshold PTSD), moderate; 
dysthymic disorder; alcohol dependence in full sustained 
remission.  Axis II (personality disorders and mental 
retardation) diagnosis was deferred.  The Axis III (general 
medical conditions) diagnosis was high cholesterol.  In Axis 
IV (psychosocial and environmental problems) the examiner 
noted the Veteran's history of work difficulties.  The Axis V 
(global assessment of functioning (GAF) score) report was 68.  

The examiner noted that Veteran was currently working full-
time and living in a house with his wife and stepdaughter.  
Testing showed that the Veteran experiences subthreshold 
symptoms of PTSD, and that his endorsed current hyperarousal 
symptoms that include disrupted sleep, irritability, 
hypervigilance, and exaggerated startle that appear to be in 
at least the moderate range.  The Veteran's irritability and 
difficulties managing his anger have negatively impacted work 
and personal relationships.  Results from the Minnesota 
Multiphasic Personality Inventory (MMPI) test suggested that, 
while the Veteran is experiencing some emotional 
difficulties, he generally functions adequately in most areas 
of his life.  Of particular note, said the examiner, is that 
the Veteran appeared to be an individual who experiences some 
anxious agitation, interpersonal sensitivity, anger 
management problems, and concentration difficulties.  

At the March 2006 VA examination, upon review of the 
Veteran's case file, including the report of the October 2004 
examination, and examination of the Veteran, the examiner 
noted that the Veteran had changed relatively little since 
that examination.  

The examiner noted that the veteran reported that a year 
before he had switched to the night shift at his 
transportation dispatcher position on the recommendation of 
his employer who thought the shift would be better for him as 
there would be no management personnel around with whom he 
could fight.  He indicated that he becomes argumentative with 
people in authority, particularly when he feels they do not 
know as much as he does.  The examiner stated that this 
switch to the night shift probably forestalled a crisis, and 
the veteran noted that the switch was expected to allow him 
to "coast to retirement in 5 or 6 years."  He indicated 
that he goes fishing, and hunting, and continues to be 
physically active.  

He denied suicidal ideation and violence toward people or 
objects.   He reported that he sleeps about 6 hours per 
night, with war-related nightmares occurring about once per 
month.  He stated that he thinks about Vietnam daily, but 
that these thoughts do not destroy his concentration.  Stress 
and anxiety in dealing with his teenage stepdaughter was 
reported, but the examiner found it to be no more than 
expected. 

The examiner observed that the veteran appeared reasonably 
neat in appearance, pleasant, oriented, alert, and 
cooperative, but rather tense.  Affect was reported as 
characterized by some anxiety.  Speech was normal in 
mechanics and content, and consistent with affect, and 
associations were coherent and relevant.  Intellectual 
functioning was grossly intact.  The examiner noted that the 
veteran had positive goals and was looking forward to 
retirement.  

The DSM-IV Axis I diagnosis was anxiety disorder, NOS, with 
some PTSD symptoms, also referred to as subthreshold PTSD, 
and dysthymia; history of alcohol dependence in remission for 
nearly three decades.  Axis II diagnosis was deferred.  The 
Axis III diagnoses are not relevant here.  In Axis IV the 
examiner noted that psychosocial stressors are felt to be 
moderate involving work-related stresses, family stresses, 
and mental health-related stressors.  The Axis V GAF score 
was 60.   

Of record is a letter from the Veteran's pastor.  Citing the 
confidentiality of his conversations with the Veteran, he 
noted that he could not relate any specifics, but that he 
wanted to support the Veteran in recognition of the burden he 
has carried for many years in light of his military history 
and "intense combat experiences" in Vietnam.  The pastor 
related that his conversations often covered the Veteran's 
history in the military, and his memories that have affected 
him in his work, relationships, and social interactions.  

Also of record is a written statement from the Veteran's 
current wife.  She related an ongoing dispute, described as 
an "altercation," between the Veteran and a neighbor over 
the neighbor's actions, which included excessive noise and 
having a bonfire in his (the neighbor's) back yard.  The 
Veteran's wife also recounted the Veteran's work experiences, 
including his having been fired from a job as a courier at a 
package delivery service.  She also noted that the Veteran 
doesn't have a connection with his grandchildren, and that he 
says that he just doesn't feel much about them, or want to 
spend any time with them.  He also reportedly doesn't react 
to world tragedy "like you or I," but just seems removed 
from it.  She reported that he mainly thinks about himself, 
and how he was treated after Vietnam.  

The Veteran's wife also noted that the Veteran is anxious all 
the time and, because he is so restless and full of anxiety, 
and because he has so many panic attacks at night, they are 
unable to sleep together.  He reportedly thinks he has to do 
it all; cut the lawn, clean the bathroom, or drive a vehicle.  
He also reportedly must do everything the same each day, and 
flies off the handle when anything is moved or changed 
around.  She noted that the Veteran seems to feel like the 
whole world is out to get him, and so, in his mind, he's 
going to get them first.    

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's anxiety 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.  

All chronic adjustment disorders, including anxiety, are 
evaluated utilizing a general rating formula found at 38 
C.F.R. § 4.130.  Under this general rating formula, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Id.  

Here, the Board finds that the Veteran's anxiety disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating, and that a higher 
rating is not warranted for any period of the appeal.  In 
order to warrant a higher, 50 percent, rating, his disability 
picture would have to more nearly approximate the criteria 
shown as examples for that rating, as opposed to the criteria 
shown as examples for the 30 percent rating.  Here, while 
there are indications of some occupational and social 
impairment evidenced by impaired judgment in his dealings 
with his neighbor, of disturbances of mood, and of difficulty 
in maintaining effective work relationships, there is no 
evidence of the other symptoms listed as typically 
representing a 50 percent disability, such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired abstract thinking; or difficulty in 
establishing and maintaining effective social relationships.  
38 C.F.R. § 4.130.  As the first examiner noted, the results 
of the MMPI showed that Veteran generally functions 
adequately in most areas of his life; and, as the second 
examiner noted, the Veteran had changed relatively little 
since the first examination.  

It bears mentioning that award of a 70 percent rating also is 
not warranted.  There is no evidence of occupational and 
social impairment with deficiencies in most areas, and no 
evidence of symptoms such as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  Again, there are some 70 percent criteria that 
the Veteran seems to meet, but the underlying criteria is not 
met, i.e., the Veteran does not have occupational and social 
impairment with deficiencies in most areas.  
38 C.F.R. § 4.130.  

Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, on the other 
hand, by its very nature requires specialized education, 
training, and experience.  Thus, while the Veteran and his 
wife are competent as laypersons to describe the symptoms 
experienced and observed, they are not competent to provide 
medical opinion as to their etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

As noted, the issue of lay statements was what precipitated 
the joint motion and the subsequent remand by the Court.  The 
Board has taken into account the lay statements of the 
Veteran, his wife, and the Veteran's pastor in rendering this 
opinion.  Some of the lay statements are competent and 
credible, but many statements require medical expertise that 
the statement maker is not shown to have, or are based on 
other than personal observation.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.).   

As to the Veteran's pastor's statements, they are too general 
in nature, and do not identify any specific observations on 
which the Board can base an evaluation.  

As to the Veteran's statements, the Board notes that they 
have been adopted by his examiners, as reflected in the 
summaries of their examination reports.  The Board, too, 
finds that the Veteran's lay statements are both competent 
and credible.  

As to the Veteran's wife's statements, since they were the 
subject of the Joint Motion that precipitated the Court's 
remand, the Board will address them in detail here.  First, 
as to the Veteran's ongoing dispute with a neighbor, the 
Board has taken that into account in acknowledging the 
Veteran's history of anger management difficulties, which, in 
turn, have been considered in assessing the degree of 
disability imposed by his service-connected anxiety, as noted 
in the preceding discussion.    

The Veteran's wife also recounted the Veteran's work 
experiences, including his having been fired from a job as a 
courier at a package delivery service.  However, since she 
has not averred that she witnessed these events, or even that 
they occurred during a time that she even knew the Veteran, 
her statements in this regard are not competent.  However, 
since her recounting of these events comports with the 
statements made by the Veteran to his examiners, and since 
the Board has accepted the credibility of the Veteran's 
statements to his examiners, the Board finds the Veteran's 
wife's statements here are moot.  As noted above, the impact 
of the Veteran's anxiety on his difficulty in maintaining 
effective work relationships has been taken into account in 
assessing the Veteran's disability.  

The Veteran's spouse also noted that the Veteran doesn't have 
a connection with his grandchildren, and that he says that he 
just doesn't feel much about them, or want to spend any time 
with them.  The Board finds that the wife's lay observations 
in this regard are competent and credible.  However, the 
Board gives more credence to the other evidence of record 
showing that the Veteran is able to establish and maintain 
effective social relationships.  As noted, the Veteran told 
his examiner that he has a very close relationship with his 
own children, that he has at least one close personal friend, 
and had another until the individual died.  

The Veteran's wife also noted that the Veteran reportedly 
does not react to world tragedy "like you or I," but just 
seems removed from it.  The Board finds, however, that the 
Veteran's wife is not qualified to determine what constitutes 
a "norm" for reaction to world tragedies.  

She reported that the Veteran mainly thinks about himself, 
and how he was treated after Vietnam.  While she is competent 
to report this observation, the Board gives little credence 
to it because there is no evidence that this is related in 
any way to his diagnosed and service-connected anxiety 
disorder, or, for that matter, how that is in and of itself 
disabling.  

The Veteran's wife also noted that the Veteran is anxious all 
the time because he is so restless and full of anxiety, and 
because he has so many panic attacks at night, they are 
unable to sleep together.  However, this statement is at odds 
with the reports of the two VA examiners, and the Veteran's 
own reports to them.  The Board notes that neither VA 
examiner reported that the Veteran reported any panic attacks 
at all.  While the Veteran told his first examiner that he 
has periods of racing heart and shortness of breath, which 
would occur when he awoke suddenly, these episodes occurred 
rarely according to the Veteran.  Again, the Board notes that 
the Veteran's wife does not have the medical expertise to 
assess the events she describes as being panic attacks.  The 
Board therefore gives less credence to this lay evidence than 
it does to the other, credible, evidence to the contrary.  

Finally, the Veteran's wife noted that the Veteran thinks he 
has to do it all.  The Board is unsure how this is supposed 
to constitute either a disability or a component of his 
service-connected anxiety disorder.  If she intends to imply 
that either is the case, the Board must note again that there 
is no evidence that she has the medical qualifications 
necessary to make such a connection.  

Thus, as discussed above, the Board finds that the Veteran's 
lay statements are credible, and that some of the Veteran's 
wife's lay testimony is credible, and, for the reasons 
stated, some is not.  

In sum, taking into account all of the credible and competent 
medical and lay evidence of record, the Board finds that the 
Veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 30 percent 
disability rating, and that a higher, 50 percent, rating is 
not warranted for any period during the appeal.  

The Board has considered whether this case warrants 
consideration of an extraschedular evaluation.  However, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321(b) (2008).  The current evidence of record 
does not demonstrate that the service-connected anxiety 
disability has resulted in any periods of hospitalization or 
in marked interference with employment.  Id.  It is 
undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  As noted, the Veteran continues to 
be employed full time with relatively limited impact imposed 
by his service-connected anxiety disorder, and even that has 
largely been mitigated by his employer's accommodation.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected anxiety disorder, not otherwise specified, 
(subthreshold PTSD), moderate dysthymic disorder, is denied 
for any period of the appeal.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


